DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 January 2021 has been entered. Claims 1-10, 12, 13, 15-19, and 21-22 have been examined. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2 3, 4, 5, 6, 8, 15, 16, 17, 18, 19, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Timothy Pryor, Pub. No.: US 20100182136 A1, hereinafter Pryor in view of Peter Gellman, Pub. No.: US 20020035536 A1, hereinafter Gellman.

As per claim 1, Pryor discloses a cooking engagement system, comprising: 
(see fig.’s 1A – 1C); 
a controller communicatively coupled with the display device and a plurality of recipe content providers over a network, wherein a recipe application is executable by the controller (see fig.’s 1A – 1C and paragraphs 77, 15, 82, 84, 85, 161, 207, 230) and is configured to: 
receive, based on a user input, a recipe request (paragraph 77, last sentence discloses desired information includes recipes which are downloaded from the Internet; see paragraphs 15, 82, 84, 85, 161, 207, 230 for additional and/or alternative disclosures of the limitations of this claim); 
obtain, over the network, recipe content […] based at least in part on the recipe request (see paragraphs cited above; note that at least paragraphs 15, 77, 82, 84, 85, 161, 207, 230 disclose downloading desired recipes from the Internet);
Pryor does not explicitly disclose obtaining from the plurality of recipe content providers. However, in the related field of endeavor of providing recipe information, Gellman discloses obtaining from the plurality of recipe content providers (Gellman, paragraphs 11, 34, 38).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Gellman’s teaching would have allowed Pryor’s method to obtain recipe content from multiple 
compile the obtained recipe content (Pryor, paragraphs 15, 78, 82-85, 92, 101, 113, 116, 161, 207, 230 disclose downloaded (i.e. extracted) recipe content is presented in an organized manner (i.e. standard format) with respect to controls, objects, dimensions/units, etc., (the presentation of the extracted recipe content in a standard format being the compilation of the recipe content)); and 
cause the display device to visually present the obtained recipe content (see mapping above), wherein compiling the obtained recipe content comprises extracting information from the recipe content and organizing the extracted information into a standard format (Pryor, paragraphs 15, 78, 82-85, 92, 101, 113, 116, 161, 207, 230 disclose downloaded (i.e. extracted) recipe content is presented in an organized manner (i.e. standard format) with respect to controls, objects, dimensions/units, etc.). 

As per claim 15, Pryor discloses A method for providing recipe content to a user, the method comprising: 
receiving, by a controller of an interactive assembly of a cooking engagement system, a recipe request based on a user input (see fig. 1A and 1B for the claimed cooking engagement system; also, paragraph 77, last sentence discloses desired information includes recipes which are downloaded from the Internet; see paragraphs 15, 82, 84, 85, 161, 207, 230 for additional and/or alternative disclosures of the limitations of this claim); 
(see paragraphs cited above; note that at least paragraphs 15, 77, 82, 84, 85, 101, 116, 161, 207, 230 disclose downloading desired recipes from the Internet); 
Pryor does not explicitly disclose that the obtained recipe content is provided by a plurality of recipe content providers. However, in the related field of endeavor of providing recipe information, Gellman discloses obtaining recipe content provided by a plurality of recipe content providers. (Gellman, paragraphs 11, 34, 38).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Gellman’s teaching would have allowed Pryor’s method to obtain recipe content from multiple recipe sources by providing a search input one time thereby saving the user time from having to search multiple recipe sources separately. 
compiling, by the controller, the obtained recipe content (Pryor, paragraphs 15, 78, 82-85, 92, 101, 113, 116, 161, 207, 230 disclose downloaded (i.e. extracted) recipe content is presented in an organized manner (i.e. standard format) with respect to controls, objects, dimensions/units, etc.).; and 
presenting, by a display device of the interactive assembly (see mapping above), the obtained recipe content, wherein compiling the obtained recipe content comprises extracting information from the recipe content and organizing the extracted information (Pryor, paragraphs 15, 78, 82-85, 92, 101, 113, 116, 161, 207, 230 disclose downloaded (i.e. extracted) recipe content is presented in an organized manner (i.e. standard format) with respect to controls, objects, dimensions/units, etc.).

As per claim 2, Pryor as modified discloses The cooking engagement system of claim 1, further comprising: a cooking appliance defining a vertical direction (see rejection of claim 1 including at least Pryor, fig. 1b, item 138 oven module), wherein the display device is positioned above the cooking appliance along the vertical direction (see rejection of claim 1 including at least Pryor, fig. 1b, item 134, 135; fig. 1c).

As per claim 3, Pryor as modified discloses the cooking engagement system of claim 1, wherein the display device is a touchscreen display device (see rejection of claim 1 including at least Pryor, paragraphs 90, 97, 98, 105, 161, 134). 

As per claim 4, Pryor as modified discloses the cooking engagement system of claim 1, further comprising: a camera device operable to capture images, and wherein the recipe application executable by the controller is further configured to: receive, from the camera device, one or more captured images indicative of recipe content (see at least Pryor, paragraphs 19, 77, 79, 161, 232). 

Pryor as modified discloses the cooking engagement system of claim 4, wherein the recipe application executable by the controller is further configured to: classify the one or more captured images (see paragraphs cited above – note that at least Pryor, paragraphs 77 and 79 disclose using a camera and machine vision programs such as the Matrox imaging library to sense (classify) captured camera content. The machine vision algorithms used to identify and sense objects (i.e. classify) are disclosed further in at least paragraphs 193, 232); determine whether the one or more classified captured images are associated with the recipe request (see paragraphs cited above including at least Pryor, paragraphs 77, 79 and 161); and cause the display device to present the one or more captured images associated with the recipe request (see paragraphs cited above including at least Pryor, paragraphs 77, 79, 113 and 161 – note that the protecting, graphic representation and displaying in paragraphs 79 and 161 are of the captured camera content that is associated with the user’s recipe request of claim 1).

As per claim 6, Pryor as modified discloses the cooking engagement system of claim 4, wherein the recipe application executable by the controller is further configured to: provide at least one of a search function and a browse function for searching or browsing the one or more captured images, respectively (see rejection of claims 1, 4 and 5, note that at least Pryor, paragraphs 79, 161 disclose accessing a recipe from the internet for sensed objects (e.g. for searching or browsing captured images). Additional and/or Pryor, paragraphs 78-82, 85, 86, 209).

As per claim 8, Pryor as modified discloses The cooking engagement system of claim 1, wherein the displayed recipe content is browseable by a browse function of the recipe application executable by the controller (see rejection of claims 1 and 6).

As per claim 16, Pryor as modified discloses The method of claim 15, wherein the recipe content presented by the display device of the interactive assembly is searchable by a search function of a recipe application executable by the controller, and wherein the recipe content is searchable by at least one of: a key word, a food category, the plurality of recipe content providers, a pan or a utensil to be used during cooking, and a cooking technique (See rejection of claim 15; additionally, and/or, alternatively, Pryor, paragraph 113 discloses an example of downloading dough density information from a recipe (e.g. searching for dough density). Paragraph 161 discloses another example of the claimed searching).  

As per claim 17, Pryor as modified discloses The method of claim 15, wherein the plurality of recipe content providers comprises third party recipe content providers (see rejection of claim 15; note that in Pryor, the recipes are downloaded from internet sources where the recipes can include 

As per claim 18, Pryor as modified discloses the method of claim 15, wherein the obtained recipe content includes a guided recipe (see rejection of claim 15; note that all recipes are guided). 

As per claim 19, Pryor as modified discloses the method of claim 15, wherein the cooking engagement system has a cooking appliance defining a vertical direction, and wherein the interactive assembly is positioned above the cooking appliance along the vertical direction (see rejection of claim 2).

	As per claim 21, Pryor as modified discloses the cooking engagement system of claim 1, wherein the plurality of recipe content providers comprises a first recipe content provider and a second recipe content provider different from the first recipe content provider (Pryor, paragraphs 77, 82, and Gellman, paragraph 38).

	As per claim 22, Pryor as modified discloses the method of claim 15, wherein the plurality of recipe content providers comprises a first recipe content provider and a second recipe content (Pryor, paragraphs 77, 82, and Gellman, paragraph 38).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pryor in view of Gellman as applied above and further in view of Carlos Gonzalez, Pub. No.: US 20090157752 A1, hereinafter Gonzalez.

As per claim 7, Pryor as modified discloses the cooking engagement system of claim 1. Pryor as modified does not explicitly disclose, however Gonzalez, in the same field of endeavor of cooking and downloading recipes, discloses wherein the recipe application executable by the controller is further configured to: receive, based on a user input, a save request relating to the recipe content obtained from the plurality of recipe content providers; and store, in a recipe repository of a memory device of the controller, the recipe content associated with the save request (Gonzalez, see at least paragraph 8 and Gellman, paragraph 38).
	Thus, it would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of the cited references because Gonzalez’s teaching would have allowed the combined teaching to save recipes on to a memory device thereby allowing the user to own the recipe and access/use it at any time without having to search for it every time it is desired.

s 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Pryor in view of Gellman as applied above and further in view of Hong et al., Pub. No.: US 20150112759 A1, hereinafter Hong.

As per claim 9, Pryor as modified discloses The cooking engagement system of claim 1. Pryor as modified does not explicitly disclose, however Hong, in the same field of endeavor of providing an enhanced food service, discloses wherein the displayed recipe content is sortable by a sorting function of the recipe application executable by the controller, wherein the sorting function is operable to sort the displayed recipe content by at least one of: a recipe content provider, a food category, a dietary profile, a user profile, and a recipe ranking (Hong, paragraph 162 discloses placing a particular recipe on top of a recipe result list (e.g. sort) based on a dietary and/or user profile).
Thus, it would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of the cited references because Hong’s teaching would have allowed the combined teaching to provide a user with more relevant recipe information.

As per claim 10, Pryor as modified discloses The cooking engagement system of claim 1. Pryor as modified does not explicitly disclose, however Hong, in the same field of endeavor of providing an enhanced food service, discloses wherein the displayed (Hong, paragraph 162 discloses recommending some recipes as recipe search results over others based on food category, dietary profile and user profile).
Thus, it would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of the cited references because Hong’s teaching would have allowed the combination to provide a user with more relevant recipe information.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pryor in view of Gellman as applied above, in view of Harold Dunaway Jr., Pub. No.: US 20020026363 A1, hereinafter Dunaway, Jr.

As per claim 12, Pryor as modified discloses The cooking engagement system of claim 1. Pryor as modified does not explicitly disclose, however Dunaway, Jr, in the same field of endeavor of providing an enhanced food service, discloses wherein the recipe application executable by the controller is further configured to: obtain, over the network and automatically upon a user opening the recipe application, a featured recipe from the plurality of recipe content providers; and cause the display (Dunaway, Jr, paragraph 59 and fig. 7, items 702 and 704; see also, Gellman, paragraph 38).
Thus, it would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of the cited references because Dunaway, Jr’s teaching would have allowed the combined teaching to automatically present a user with a featured recipe to provide a user with a more efficient and relevant culinary preparation experience. See Dunaway, Jr. paragraphs 8, 12 and 59.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Pryor in view of Gellman, and further in view of Dunaway, Jr.  as applied above, and further in view of Hong.

As per claim 13, Pryor in view of Gellman and Dunaway, Jr. discloses The cooking engagement system of claim 12, wherein in obtaining, over the network and automatically upon the user opening the recipe application, the featured recipe from the plurality of recipe content providers, the recipe application executable by the controller is configured to: 
The combined teaching does not explicitly disclose, however the combination further in view of Hong, in the same field of endeavor of providing an enhanced food service, discloses:
determine user preferred content based at least in part on past recipe requests (Hong, paragraphs 161-163 disclose the user food life model logs all searches for recipes and selections of recipes to determine user preferences); and 
(Hong as cited above further discloses selecting a top recipe (i.e. featured recipe) based on the user’s preferences according to the user food life model).
Thus, it would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of the cited references because Hong’s teaching would have allowed the combination to automatically provide a user with more relevant and desirable recipe content.




Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The Gellman reference has been applied to address the amended claimed invention. 

Pertinent Prior Art
The following are prior art references made of record but not currently relied upon:

Cheng et al.
CONFIGURABLE COOKING SYSTEMS AND METHODS
20190053332; see paragraphs 127, 132

Baumback et al.
RECIPE CONVERSION SYSTEM
20210043108; see paragraphs 66, 70-71

Bhattacharjya et al.
TECHNIQUES FOR MODIFYING RECIPES TO REDUCE PREPARATION TIMES AND/OR INCORPORATE PREFERRED INGREDIENTS
20160179935; see abstract




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED HASAN whose telephone number is (571)270-5008.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYED H HASAN/             Primary Examiner, Art Unit 2154